This action is in response to the amendment filed 18 October 2021.  Claims 1, 3, 5, 16, 18-20, 26, 28, 30 have been amended.  Claims 2, 6, 17, 22-23, 25, 27, 29 have been canceled.  Claims 1, 3-5, 7-16, 18-21, 24, 26, 28, 30 are pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim(s) 1, 3-5, 7-9, 12, 16, 18-21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0132215 A1) in view of Graham et al. (US 2016/0092817 A1) and further in view of Nawle et al. (US 2014/0075394 A1) and Lavoie et al. (US 2015/0006214 A1).

Claim 1.    Zhang discloses a method comprising:
displaying, by a computer system, a tree structure that includes a number of levels of a hierarchical organization for an entity, the tree structure displayed in a graphical user interface on a display system, hierarchical organizational chart (Paragraph 0032, Figures 1-6);
wherein a root level of the hierarchical organization for the entity is displayed in the graphical user interface, a manager in the hierarchical organization that is being represented by a node appears at the apex of organizational chart (Paragraph 0029, node 105 in Figures 1-6)
receiving, by the computer system, a first user input that selects a node of interest from a plurality of nodes within a selected level of the number of levels of the hierarchical organization, wherein the selected level is below the root level, selecting a sub-node of the hierarchical organizational chart (Paragraph 0032)
moving, by the computer system, the node of interest in the plurality of nodes in the selected level relative to a horizontal axis to align the node of interest with the vertical alignment axis of the graphical user interface, moving the selected sub-node to a location to the left or right to the side of the chart matrix that has more room or to a position that is more centered (Paragraph 0033) in a vertical vector to ensure there is minimum spacing requirements are satisfied (Paragraph 0034); and
adding, by the computer system, a new level to the tree structure in the graphical user interface in which the new level is linked to the node of interest, a user selects a sub-node (122, Fig. 1) in a subtree (120 Fig. 1)of the hierarchical organizational chart, identifying sub-sub-nodes of the selected sub-node, determining a layout for the sub-subnodes (P. 0032), moving the selected subnode to a new location to the left or the right in the horizontal plane as the sub-tree 120 to signify that subnode 122 and the subnodes within matrix 120 reside in the same hierarchical level (P. 0033, Fig. 2), presenting the sub-sub-nodes below the selected sub-node (P. 0034, Fig. 2).

Zhang does not disclose the root level including a root node displayed on a vertical alignment axis of the graphical user interface; align the node of interest with the vertical alignment axis in the graphical user interface; wherein the node of interest is moved to displaying a first node and providing an icon for adding nodes in a y direction beneath the node, wherein the node is aligned to a side of the display, see icon 428A (P. 0048, Fig. 4C) displaying the nodes in a layout and expanding the layout along a particular direction or axis (P. 0068, Fig. 4F) including the y axis (P. 0082) Considering Figs. 4C and 4F, it is clear that a user may expand the nodes along a vertical axis along a side of the layout directly beneath the first node, wherein the node that is displayed by selecting the icon 428A is analogous to the claimed node of interest, and since Zhang discloses re-aligning nodes of a chart along an axis, the combination of Graham with Zhang allows the vertical axis to be to the left or right as would happen in Graham by expanding the nodes under the first node in Fig. 4C.  Therefore, considering the teachings of Zhang and Graham, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the root level including a root node displayed on a vertical alignment axis of the graphical user interface; align the node of interest with the vertical alignment axis in the graphical user interface; wherein the node of interest is moved to have a direct linear connection to a plurality of parent nodes above the selected level from the node of interest to the root node, the direct linear connection disposed on the vertical alignment axis with the teachings of Zhang.  One would have been motivated to combine the root level including a root node displayed on a vertical alignment axis of the graphical user interface; align the node of interest with the vertical alignment axis in the graphical user interface; wherein the node of interest is moved to have a direct linear connection to a plurality of parent nodes above the selected level from the node of interest to the root node, the direct linear connection disposed on the vertical alignment axis with the teachings of Zhang in order to convey information more efficiently and effectively by arranging the information in easily understandable visual layouts and styles.

Zhang does not disclose moving, by the computer system, at least one other node, as disclosed in the claims.  However, in the same field of invention, Nawle discloses the user swaps or re-orders any application by selecting that application icon through a single-touch long press gesture and dragging it to a new or different position and the application icons nearby where the application icon is being repositioned move aside to accommodate the swapped or re-ordered application (Paragraph 0067).  Therefore, considering the teachings of Zhang, Graham and Nawle, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine moving, by the computer system, at least one other node with the teachings of Zhang and Graham.  One would have been motivated to combine moving, by the computer system, at least one other node with the teachings of Zhang and Graham in order to allow the user to focus on the selected 

Zhang does not disclose wherein for each organizational level vertically below the root level, each of a number of nodes at an equivalent organizational level are at a same horizontal level (as shown in the embodiment disclosed in Paragraphs 0032 – 0034 and Figure 2 of Applicant’s disclosure), as disclosed in the claims.  However, Zhang discloses presenting a hierarchical organization chart with a root node (highest ranking people) art at the apex and lowest ranking nodes (people) are at the bottom, a node (person) of interest is presented at the apex and the direct reports of the node (person) of interest are presented in a horizontal row below the node (person) of interest, selecting a direct report can cause the system to present the direct reports of the selected direct report in the organizational chart (P. 0026) see also (Figure 5), Graham discloses displaying a first node and providing an icon for adding nodes in a y direction beneath the node, wherein the node is aligned to a side of the display, see icon 428A (P. 0048, Fig. 4C) displaying the nodes in a layout and expanding the layout along a particular direction or axis (P. 0068, Fig. 4F) including the y axis (P. 0082) Considering Figs. 4C and 4F, it is clear that a user may expand the nodes along a vertical axis along a side of the layout directly beneath the first node, wherein the node that is displayed by selecting the icon 428A is , and Nawle discloses displaying icons in a horizontal direction (Figures 7A and 7B).  Therefore, considering the teachings of Zhang, Graham and Nawle, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein for each organizational level vertically below the root level, each of a number of nodes at an equivalent organizational level are at a same horizontal level with the teachings of Zhang, Graham and Nawle.  One would have been motivated to combine wherein for each organizational level vertically below the root level, each of a number of nodes at an equivalent organizational level are at a same horizontal level with the teachings of Zhang, Graham and Nawle in order to allow the user to more easily distinguish a node (person) of interest from the direct reports of the node (person) of interest by arranging the directs reports in such a way that the user is more easily able to recognize the direct reports are at the same level and below the node (person) of interest (Zhang: Paragraph 0026).

Zhang does not disclose wherein the node of interest includes a plurality of images that are joined to indicate that a single position corresponding to the node of interest is filled by a plurality of persons, as disclosed in the claims.  However, in the same field of invention, Lavoie discloses a project object may be identified as a goal (P. 0057) and a plurality of members may be associated with a project object and images of each member associated with a project may be displayed in an interface for the project (P. 0064, Fig. 2G) data visualization is provided through a user .  Therefore, considering the teachings of Zhang, Graham, Nawle, and Lavoie, it would have been obvious to one having ordinary skill in the art before the effective filing date of the combine wherein the node of interest includes a plurality of images that are joined to indicate that a single position corresponding to the node of interest is filled by a plurality of persons with the teachings of Zhang, Graham and Nawle.  One would have been motivated to combine wherein the node of interest includes a plurality of images that are joined to indicate that a single position corresponding to the node of interest is filled by a plurality of persons with the teachings of Zhang, Graham and Nawle to understanding the allocation of resources to goals in relation to real-time measurement of progress on employee tasks, goals, and projects aligned to a corporate objective and using the measured progress to automatically determine a level of corporate-wide allocation of effort (Lavoie: P. 0002).

Claim 2.    Canceled.

Claim 3.    Zhang, Graham, Nawle, and Lavoie disclose the method of claim 1, and Zhang further discloses moving, by the computer system, the node of interest and the at least one other node in the plurality of nodes comprises: moving the node of interest in a left direction relative to the horizontal axis to align the node of interest with a left alignment axis, moving the selected sub-node to a location to the left or right to the side of the chart matrix that has more room or to a position that is more centered (Paragraph 0033).

Claim 4.    Zhang, Graham, Nawle, and Lavoie disclose the method of claim 1, and Zhang further discloses moving, by the computer system, the node of interest and the at moving the selected sub-node to a location to the left or right to the side of the chart matrix that has more room or to a position that is more centered (Paragraph 0033).

Claim 5.    Zhang, Graham, Nawle, and Lavoie disclose the method of claim 1, and Zhang further discloses moving, by the computer system, the node of interest and the at least one other node in the plurality of nodes comprises: moving the node of interest in either a left direction or a right direction relative to the horizontal axis, moving the selected sub-node to a location to the left or right to the side of the chart matrix that has more room or to a position that is more centered (Paragraph 0033), however, Zhang does not disclose align the node of interest with the right alignment axis; and providing the selected level with at least one of a right expander control and a left expander control, as disclosed in the claims.  Graham discloses displaying a first node and providing an icon for adding nodes in an x direction to a side of the node and in a y direction beneath the node, wherein the node is aligned to a side of the display, see icons 428A and 428B (P. 0048, Fig. 4C and 4F) and expanding the nodes in the direction of the icon (P. 0049) displaying the nodes in a layout and expanding the layout along a particular direction or axis (P. 0068, Fig. 4F) including the y axis (P. 0082).  Therefore, considering the teachings of combine align the node of interest with a right alignment axis; and providing the selected level with at least one of a right expander control and a left expander control with the teachings of Zhang, Graham, Nawle, and Lavoie.  One would have been motivated to combine align the node of interest with a right alignment axis; and providing the selected level with at least one of a right expander control and a left expander control with the teachings of Zhang, Graham, Nawle, and Lavoie in order to convey information more efficiently and effectively by arranging the information in easily understandable visual layouts and styles.

Claim 6.    Canceled.

Claim 7.    Zhang, Graham, Nawle, and Lavoie disclose the method of claim 1, but do not disclose adding, by the computer system, the new level to the tree structure comprises; displaying a set of new nodes horizontally to form the new level below the node of interest, as disclosed in the claims.  However, Zhang discloses presenting a hierarchical organization chart with a root node (highest ranking people) art at the apex and lowest ranking nodes (people) are at the bottom, a node (person) of interest is presented at the apex and the direct reports of the node (person) of interest are presented in a horizontal row below the node (person) of interest, selecting a direct report can cause the system to present the direct reports of the selected direct , Graham discloses displaying a first node and providing an icon for adding nodes in an x direction to a side of the node, see icon 428B (P. 0048, Fig. 4C) and expanding the nodes in the direction of the icon (P. 0049) and Nawle discloses displaying icons in a horizontal direction (Figures 7A and 7B).  Therefore, considering the teachings of Zhang, Graham, Nawle, and Lavoie, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine adding, by the computer system, the new level to the tree structure comprises; displaying a set of new nodes horizontally to form the new level below the node of interest with the teachings of Zhang, Graham, Nawle, and Lavoie.  One would have been motivated to combine adding, by the computer system, the new level to the tree structure comprises; displaying a set of new nodes horizontally to form the new level below the node of interest with the teachings of Zhang, Graham, Nawle, and Lavoie in order to provide more layout options to the moving and shifting operation of Zhang and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Claim 8.    Zhang, Graham, Nawle, and Lavoie disclose the method of claim 7, but do not disclose adding, by the computer system, the new level to the tree structure displaying each of a set of sub-nodes with a direct linkage to the parent node (Figures 1-6). While “direct" linkages are not explicitly shown in Figures 1-6, the linkage is obvious from the arrangement of the sub-sub-nodes, for example in sub-sub-nodes 420 in Figure 4.  Therefore, considering the teachings of Zhang, Graham, Nawle, and Lavoie, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine adding, by the computer system, the new level to the tree structure further comprises: displaying a direct linkage between the node of interest in the selected level and each new node of the set of new nodes in the new level with the teachings of Zhang, Graham, Nawle, and Lavoie.  One would have been motivated to combine adding, by the computer system, the new level to the tree structure further comprises: displaying a direct linkage between the node of interest in the selected level and each new node of the set of new nodes in the new level with the teachings of Zhang, Graham, Nawle, and Lavoie in order to provide the user with a clearer sense of the connection between a parent node and sub-nodes and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Claim 9.    Zhang, Graham, Nawle, and Lavoie disclose the method of claim 1 but do not disclose receiving, by the computer system, a second user input that selects a new node of interest from a set of new nodes in the new level of the hierarchical organization; moving, by the computer system, the new node of interest relative to the horizontal axis to align the new node of interest with the vertical alignment axis in response to receiving the first user input; and adding, by the computer system, an additional new level to the tree structure in which the additional new level is linked to the new node of interest in the new level, as disclosed in the claims.  However, Zhang discloses , moving the selected sub-node to a location to the left or right to the side of the chart matrix that has more room or to a position that is more centered (Paragraph 0033) in a vertical vector to ensure there is minimum spacing requirements are satisfied (Paragraph 0034) and Nawle discloses the user swaps or re-orders any application by selecting that application icon through a single-touch long press gesture and dragging it to a new or different position and the application icons nearby where the application icon is being repositioned move aside to accommodate the swapped or re-ordered application (Paragraph 0067).  Therefore, considering the teachings of Zhang, Graham, Nawle, and Lavoie, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine receiving, by the computer system, a second user input that selects a new node of interest from a set of new nodes in the new level of the with the teachings of Zhang, Graham, Nawle, and Lavoie.  One would have been motivated to combine receiving, by the computer system, a second user input that selects a new node of interest from a set of new nodes in the new level of the hierarchical organization; moving, by the computer system, the new node of interest relative to the horizontal axis to align the new node of interest with the vertical alignment axis in response to receiving the first user input; and adding, by the computer system, an additional new level to the tree structure in which the additional new level is linked to the new node of interest in the new level with the teachings of Zhang, Graham, Nawle, and Lavoie because it would be very limiting for Zhang to be able to make only one move and Zhang makes it clear that any sub-node can be moved and sub-sub-nodes of the selected sub-node expanded, therefore, adding this feature further clarifies Zhang and makes Zhang more flexible.

Claim 12.    Zhang, Graham, Nawle, and Lavoie disclose the method of claim 1, and Zhang further discloses displaying, by the computer system, the tree structure comprises: displaying a set of nodes in a level of the tree structure in which at least a first node in the set of nodes represents a position associated with the entity and includes an image of a person that currently holds the position, a name of the person, a title of the person, and a dependent number that identifies a number of the tile can include the person's profile image, name, role/title in the organization, number of direct reports, number of total reports, and other attributes that are related to the person (Paragraph 0029).

Claim(s) 16 is/are directed to a method claim(s) similar to the method claim(s) of Claim(s) 1 and is/are rejected with the same rationale.

Claim 17.    Canceled.

Claim 18.    Zhang, Graham, Nawle, and Lavoie disclose the method of claim 16, but Zhang does not disclose moving, by the computer system, the node of interest and the at least one other node in the number of nodes comprises: moving the node of interest relative to the horizontal axis to align the node of interest with one of a left alignment axis, and a right alignment axis, as disclosed in the claims.  However, Zhang discloses, moving the selected sub-node to a location to the left or right to the side of the chart matrix that has more room or to a position that is more centered (Paragraph 0033) in a vertical vector to ensure there is minimum spacing requirements are satisfied (Paragraph 0034) and Graham discloses displaying a first node and providing an icon for adding nodes in a y direction beneath the node, wherein the node is aligned to a side of the display, see icon 428A (P. 0048, Fig. 4C) displaying the nodes in a layout and expanding the layout along a particular .  In the same field of invention, Nawle discloses the user swaps or re-orders any application by selecting that application icon through a single-touch long press gesture and dragging it to a new or different position and the application icons nearby where the application icon is being repositioned move aside to accommodate the swapped or re-ordered application (Paragraph 0067).  Therefore, considering the teachings of Zhang, Graham, Nawle, and Lavoie, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine moving, by the computer system, the node of interest and the at least one other node in the number of nodes comprises: moving the node of interest relative to the horizontal axis to align the node of interest with one of a left alignment axis, and a right alignment axis with the teachings of Zhang, Graham, Nawle, and Lavoie.  One would have been motivated to combine moving, by the computer system, the node of interest and the at least one other node in the number of nodes comprises: moving the node of interest relative to the horizontal axis to align with the teachings of Zhang, Graham, Nawle, and Lavoie in order to allow the user to focus on the selected items by placing the focused items in a specific known region to reduce confusion and enhance ease of understand the chart.

Furthermore, Graham discloses displaying a first node and providing an icon for adding nodes in an x direction to a side of the node, see icon 428B (P. 0048, Fig. 4C) and expanding the nodes in the direction of the icon (P. 0049).  Therefore, considering the teachings of Zhang, Graham, Nawle, and Lavoie, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine providing the selected level with at least one of a right expander control and a left expander control with the teachings of Zhang, Graham, Nawle, and Lavoie.  One would have been motivated to combine providing the selected level with at least one of a right expander control and a left expander control with the teachings of Zhang, Graham, Nawle, and Lavoie in order to convey information more efficiently and effectively by arranging the information in easily understandable visual layouts and styles.

Claim(s) 19 is/are directed to an apparatus claim(s) similar to the method Claim(s) of Claim(s) 1 and is/are rejected with the same rationale.

Claim 20.    Zhang, Graham, Nawle, and Lavoie disclose the apparatus of claim 19, but Zhang does not disclose the vertical alignment axis is selected from one of a left moving the selected sub-node to a location to the left or right to the side of the chart matrix that has more room or to a position that is more centered (Paragraph 0033) in a vertical vector to ensure there is minimum spacing requirements are satisfied (Paragraph 0034) and Graham discloses displaying a first node and providing an icon for adding nodes in a y direction beneath the node, wherein the node is aligned to a side of the display, see icon 428A (P. 0048, Fig. 4C) displaying the nodes in a layout and expanding the layout along a particular direction or axis (P. 0068, Fig. 4F) including the y axis (P. 0082) Considering Figs. 4C and 4F, it is clear that a user may expand the nodes along a vertical axis along a side of the layout directly beneath the first node, wherein the node that is displayed by selecting the icon 428A is analogous to the claimed node of interest, and since Zhang discloses re-aligning nodes of a chart along an axis, the combination of Graham with Zhang allows the vertical axis to be to the left or right as would happen in Graham by expanding the nodes under the first node in Fig. 4C.  In the same field of invention, Nawle discloses the user swaps or re-orders any application by selecting that application icon through a single-touch long press gesture and dragging it to a new or different position and the application icons nearby where the application icon is being repositioned move aside to .  Therefore, considering the teachings of Zhang, Graham, Nawle, and Lavoie, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the vertical alignment axis is selected from one of a left alignment axis, and a right alignment axis with the teachings of Zhang, Graham, Nawle, and Lavoie.  One would have been motivated to combine the vertical alignment axis is selected from one of a left alignment axis, and a right alignment axis with the teachings of Zhang, Graham, Nawle, and Lavoie in order to allow the user to focus on the selected items by placing the focused items in a specific known region to reduce confusion and enhance ease of understand the chart.

Furthermore, Graham discloses displaying a first node and providing an icon for adding nodes in an x direction to a side of the node, see icon 428B (P. 0048, Fig. 4C) and expanding the nodes in the direction of the icon (P. 0049).  Therefore, considering the teachings of Zhang, Graham, Nawle, and Lavoie, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the selected level is provided with at least one of a right expander control and a left expander control with the teachings of Zhang, Graham, Nawle, and Lavoie.  One would have been motivated to combine providing the selected level with at least one of a right expander control and a left expander control with the teachings of Zhang, Graham, Nawle, and Lavoie in order to convey information more efficiently and effectively by arranging the information in easily understandable visual layouts and styles.

Claim 21.    Zhang, Graham, Nawle, and Lavoie disclose the apparatus of claim 19, and Zhang further discloses the node of interest represents a position associated with the entity and includes an image of a person that currently holds the position, a name of the person, a title of the person, and a dependent number that identifies a number of positions that are supervised by the person, the tile can include the person's profile image, name, role/title in the organization, number of direct reports, number of total reports, and other attributes that are related to the person (Paragraph 0029).

Claim 22.    Canceled.

Claim 23.   Canceled.

Claim 24. Zhang, Graham, Nawle, and Lavoie disclose the apparatus of claim 19, and Zhang further discloses an uppermost level of the plurality of parent nodes is the root node, because node 105 is the manager of the lower nodes, node 105 appears at the apex of the diagram (Paragraph 0029, Figures 1 and 2).

Claim(s) 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0132215 A1) in view of Graham et al. (US 2016/0092817 A1), .

Claim 10.    Zhang, Graham, Nawle and Lavoie disclose the method of claim 1, but do not disclose changing, by the computer system, an appearance of the node of interest in response to receiving the first user input, as disclosed in the claims.  However, in the same field of invention, Keeley discloses highlighting a selected node in a tree (Paragraph 0039), children or sub-nodes on a single horizontal level and dragging a node to another location (Paragraph 0042), dragging and reordering elements in a list (Paragraph 0059).  Therefore, considering the teachings of Zhang, Graham, Nawle, Lavoie and Keeley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine changing, by the computer system, an appearance of the node of interest in response to receiving the first user input with the teachings of Zhang, Graham, Nawle and Lavoie.  One would have been motivated to combine changing, by the computer system, an appearance of the node of interest in response to receiving the first user input with the teachings of Zhang, Graham, Nawle and Lavoie in order to more clearly distinguish the selected sub-node.

Claim 11.    Zhang, Graham, Nawle, Lavoie and Keeley disclose the method of claim 10, and Keeley further discloses highlighting a selected node in a tree (Paragraph 0039), children or sub-nodes on a single horizontal .  Therefore, considering the teachings of Zhang, Graham, Nawle, Lavoie and Keeley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine changing, by the computer system, the appearance of the node of interest comprises: changing at least one of a background color, a font color, or a highlight color of at least a portion of the node of interest with the teachings of Zhang, Graham, Nawle, Lavoie and Keeley.  One would have been motivated to combine changing, by the computer system, the appearance of the node of interest comprises: changing at least one of a background color, a font color, or a highlight color of at least a portion of the node of interest with the teachings of Zhang, Graham, Nawle, Lavoie and Keeley in order to more clearly distinguish the selected sub-node.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0132215 A1) in view of Graham et al. (US 2016/0092817 A1), Nawle et al. (US 2014/0075394 A1) and Lavoie et al. (US 2015/0006214 A1) and further in view of Wakita et al. (US 2002/0059349 A1).

Claim 13.    Zhang, Graham, Nawle and Lavoie disclose the method of claim 12, but do not disclose displaying the set of nodes in the level of the tree structure comprises: displaying the set of nodes in the level of the tree structure in which at least a second node in the set of nodes represents a vacant position associated with the entity, as displaying an organizational chart with vacant positions (Figure 50).  Therefore, considering the teachings of Zhang, Graham, Nawle, Lavoie and Wakita, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine displaying the set of nodes in the level of the tree structure comprises: displaying the set of nodes in the level of the tree structure in which at least a second node in the set of nodes represents a vacant position associated with the entity with the teachings of Zhang, Graham, Nawle and Lavoie.  One would have been motivated to combine displaying the set of nodes in the level of the tree structure comprises: displaying the set of nodes in the level of the tree structure in which at least a second node in the set of nodes represents a vacant position associated with the entity with the teachings of Zhang, Graham, Nawle and Lavoie because Zhang displays status of direct reports to managers and adding vacant positions would expand the information available to a manager.

Claim 14.    Zhang, Graham, Nawle and Lavoie disclose the method of claim 1 and Zhang further discloses displaying sub-nodes in a horizontal direction (Figure 5).  In the same field of invention, Wakita discloses expand and collapse indicators (Figures 38-49).  Therefore, considering the teachings of Zhang, Graham, Nawle, Lavoie and Wakita, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine displaying a set of new nodes horizontally below the node of interest to form a new level of the tree structure in the graphical user interface in which the new level is linked to the with the teachings of Zhang, Graham, Nawle and Lavoie.  One would have been motivated to combine displaying a set of new nodes horizontally below the node of interest to form a new level of the tree structure in the graphical user interface in which the new level is linked to the node of interest; and displaying an expander control in the graphical user interface, wherein the expander control indicates that the new level includes at least one other new node in addition to the set of new nodes that are displayed in the graphical user interface with the teachings of Zhang, Graham, Nawle and Lavoie in order to give the user more control over display of the organizational chart.

Claim 15.    Zhang, Graham, Nawle, Lavoie and Wakita disclose the method of claim 14 and Wakita discloses expand and collapse indicators (Figures 38-49).  Therefore, considering the teachings of Zhang, Graham, Nawle, Lavoie and Wakita, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine receiving, by the computer system, a second user input that selects the expander control through the graphical user interface; removing, by the computer system, a first portion of the set of new nodes currently displayed in the new level from the graphical user interface in response to receiving the first user input; and displaying, by the computer system, at least a portion of the at least one other new node in the new level in the graphical user interface with the teachings of Zhang, combine receiving, by the computer system, a second user input that selects the expander control through the graphical user interface; removing, by the computer system, a first portion of the set of new nodes currently displayed in the new level from the graphical user interface in response to receiving the first user input; and displaying, by the computer system, at least a portion of the at least one other new node in the new level in the graphical user interface with the teachings of Zhang, Graham, Nawle, Lavoie and Wakita in order to give the user more control over display of the organizational chart.

Claim(s) 26, 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0132215 A1) in view of Graham et al. (US 2016/0092817 A1), Nawle et al. (US 2014/0075394 A1) and Lavoie et al. (US 2015/0006214 A1) and further in view of  Hedlund (US 2004/0267591 A1).

Claims 25, 27, 29. Canceled.

Claim 26. Zhang, Graham, Nawle and Lavoie disclose the method of claim 1, but do not disclose the plurality of persons comprise persons who work different shift periods, as disclosed in the claims.  However, in the same field of invention, Hedlund discloses a method and system for creating an optimized workforce schedule for a set of local or remote human resources to insure optimum staff schedules based on forecasted demand, past schedules, .  Therefore, considering the teachings of Zhang, Graham, Nawle, Lavoie and Hedlund, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the plurality of persons work different shift periods with the teachings of Zhang, Graham, Nawle and Lavoie.  One would have been motivated to combine the plurality of persons work different shift periods with the teachings of Zhang, Graham, Nawle and Lavoie in order to more effectively and efficiently recognize and analyze the scheduling of personnel based on individual employee characteristics, forecasted workloads, and past scheduling patterns (Hedlund: 0003).

Claim 28 is directed to method claims similar to the method claims of Claim 26 and is rejected with the same rationale.

.

Response to Arguments
Applicant's arguments filed 18 October 2021 have been fully considered but they are not persuasive.
The applicant argues:
the Zhang, Graham, Nawle and/or Lavoie (and/or Headlund) references do not disclose or suggest that a node of interest includes a plurality of images that are joined to indicate that a single employment position corresponding to the node of interest is filled by a plurality of persons. The Office Action agrees that the Zhang, Graham, and/or Nawle references do not disclose or suggest that a node of interest includes a plurality of images that are joined to indicate that a single employment position corresponding to the node of interest is filled by a plurality of persons. The Office Action points to paragraphs [0074], [0079], [0083] and Figure 2M of Lavoie to show this element. However, Lavoie do not disclose or suggest the claimed element as amended. Instead, paragraphs [0074], [0079], [0083] and Figure 2M of Lavoie describe and show images that are grouped to indicate qualification as “incomplete, does not meet, somewhat meets, fully meets, exceeds or far exceeds.” Please see Figure 2M of Lavoie. These Lavoie groups indicate how well qualification criterion of Lavoie are met. In contrast to the claimed invention, the Lavoie groups 

The examiner respectfully disagrees.  The examiner combined Lavoie with Zhang for the cited limitations.  Lavoie discloses a project object may be identified as a goal and a plurality of members may be associated with a project object and images of each member associated with a project may be displayed in an interface for the project.  Data visualization is provided through a user interface with which users visually analyze properties (owner, dependencies, alignment, status, projected completion dates) associated with goals using organizational charts.  A block diagram depicts a user interface for viewing a plurality of objects associated with one or more users, the objects including goals, tasks, and projects, as well as viewing a status of each object, in a hierarchical visualization of the plurality of objects, leveraging the corporate 

The applicant further argues:
Additionally, one of ordinary skill in the art at the time the instant application was filed could not have combined the elements from the Lavoie and/or Headlund references by known methods to meet the claimed combination of elements with no change in their respective functions. In particular, Fig. 2M of Lavoie does not disclose or suggest the claimed function of indicating that a single employment position corresponding to the node of interest is filled by a plurality of persons because the qualification groupings of Lavoie “incomplete, does not meet, somewhat meets, fully meets, exceeds or far exceeds” do not disclose or suggest the claimed function of indicating that a single employment position is filled by a plurality of persons. Fig. 4 of Headlund does not 

The examiner respectfully disagrees.  Hedlund discloses a method and system for creating an optimized workforce schedule for a set of local or remote human resources to insure optimum staff schedules based on forecasted demand, past schedules, employee skill sets, and employee preferences, for analyzing employee shift patterns.  Employees are assigned specific tasks during specific shifts, wherein a plurality of employees may be assigned to a single position.  A user interface is provided for displaying schedules for a set of staff members showing a plurality of schedules for the various staff members, specifying when individual staff members are available to work where the times represent the shift of each staff member.  That is, a plurality of employees may be assigned to one position in order to fulfill shift .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, The primary reference Zhang and the secondary references LaVoie and Hedlund are directed to applications for viewing and organizing company employee positions and work schedules.  Zhang explicitly discloses that information about an employee may be displayed in a node of the corporate hierarchical chart.  Lavoie discloses a hierarchical arrangement displayed for employee assignments, and Hedlund disclose displaying information about employee assignments to positions and shifts.  There are clear common elements disclosed in each reference.  Each of Lavoie and Hedlund would add useful information to be displayed for each employee in Zhang.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        1/6/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177